ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2014-10-16_ORD_01_NA_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    Délimitation maritime
                     dans l’Océan INDIEN
                           (SOMALIE c. KENYA)


                    ORDONNANCE DU 16 OCTOBRE 2014




                             2014
                      INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                    Maritime delimitation
                     in THE INDIAN OCEAN
                           (SOMALIA v. KENYA)


                        ORDER OF 16 OCTOBER 2014




4 CIJ1071.indb 1                                       20/04/15 09:28

                                           Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                              (Somalie c. Kenya), ordonnance du 16 octobre 2014,
                                          C.I.J. Recueil 2014, p. 482




                                               Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 16 October 2014,
                                         I.C.J. Reports 2014, p. 482




                                                                               1071
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071185-2




4 CIJ1071.indb 2                                                                      20/04/15 09:28

                                           16 OCTOBRE 2014

                                            ORDONNANCE




                   Délimitation maritime
                    dans l’Océan INDIEN
                     (SOMALIE c. KENYA)




                   Maritime delimitation
                    in the INDIAN ocean
                     (SOMALIA v. KENYA)




                                           16 OCTOBER 2014

                                               ORDER




4 CIJ1071.indb 3                                             20/04/15 09:28

                     482 	




                                   COUR INTERNATIONALE DE JUSTICE


         2014                                       ANNÉE 2014
      16 octobre
     Rôle général
        no 161
                                                    16 octobre 2014

                                    délimitation maritime
                                     dans l’océan Indien
                                              (SOMALIE c. KENYA)




                                                  ORDONNANCE


                        Le président de la Cour internationale de Justice,
                        Vu l’article 48 du Statut de la Cour et les articles 44, paragraphes 1
                     et 4, 45, 48 et 49 de son Règlement,
                        Vu la requête déposée au Greffe de la Cour le 28 août 2014, par laquelle
                     la République fédérale de Somalie a introduit une instance contre la
                     République du Kenya au sujet d’un différend relatif à
                         « l’établissement de la frontière maritime unique séparant la Somalie
                         et le Kenya dans l’océan Indien et délimitant la mer territoriale, la
                         zone économique exclusive … et le plateau continental, y compris la
                         partie de celui‑ci qui s’étend au‑delà de la limite des 200 milles marins » ;
                        Considérant que, le jour même du dépôt de la requête, une copie certi-
                     fiée conforme de celle‑ci a été communiquée au Kenya ;
                        Considérant que la Somalie a fait connaître à la Cour, dans sa requête,
                     qu’elle avait désigné S. Exc. M. Abdirahman Dualeh Beileh comme agent
                     et S. Exc. M. Elmi Ahmed Duale comme agent adjoint, et, par une lettre
                     en date du 16 septembre 2014, qu’elle avait désigné S. Exc. M. Ali Said Fiqi
                     comme coagent ; considérant que, par une lettre en date du 30 sep-
                     tembre 2014, le Kenya a fait connaître à la Cour qu’il avait désigné
                     S. Exc. Mme Makena Muchiri comme agent et l’honorable Githu Muigai
                     comme coagent ;
                        Considérant que, lors d’une réunion que le président de la Cour a tenue
                     avec les agents des Parties le 15 octobre 2014, en application de l’article 31

                     4




4 CIJ1071.indb 136                                                                                       20/04/15 09:28

                     483 	        délimitation maritime (ordonnance 16 X 14)

                     du Règlement, ceux‑ci ont exposé les vues de leurs gouvernements respec-
                     tifs quant aux délais nécessaires aux fins de la préparation des premières
                     pièces de la procédure écrite ; que la Somalie a sollicité un délai de
                     neuf mois, à compter de la date du dépôt de la requête, pour la prépara-
                     tion du mémoire ; que le Kenya a indiqué qu’un délai de douze mois serait
                     approprié pour la préparation de son contre‑mémoire ; que la Somalie, en
                     vue de parvenir à un compromis, a proposé qu’un délai de dix mois et
                     demi soit fixé pour le dépôt de chacune de ces pièces ; et que le Kenya a
                     déclaré qu’il s’en remettait, à cet égard, à la décision de la Cour ;

                         Compte tenu des vues des Parties,
                        Fixe comme suit les dates d’expiration des délais pour le dépôt des
                     pièces de la procédure écrite :
                        Pour le mémoire de la République fédérale de Somalie, le 13 juil-
                     let 2015 ;
                        Pour le contre‑mémoire de la République du Kenya, le 27 mai 2016 ;
                        Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le seize octobre deux mille quatorze, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République fédé-
                     rale de Somalie et au Gouvernement de la République du Kenya.


                                                                             Le président,
                                                                      (Signé) Peter Tomka.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                     5




4 CIJ1071.indb 138                                                                                    20/04/15 09:28

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071185-2




4 CIJ1071.indb 140                                                20/04/15 09:28

